TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00631-CV



                              Brian H. Scarborough, Appellant

                                               v.

     Public Utility Commission of Texas, and Wind Energy Transmission Texas, LLC,
                                        Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-11-000877, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss this appeal. We grant appellant’s

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: February 9, 2012